Per Curiam.

The court lacked jurisdiction to entertain plaintiff’s motion to validate the notice of claim served more than one year after the causes of action arose (Matter of Martin v. School Bd. [Long Beach], 301 N. Y. 233). An application for leave to serve a late notice of claim may be made only in the County Court or Supreme Court in the county where an action on the claim could properly be brought for trial (Meier v. City of New York, 199 Misc. 305; Priceman v. City of New York, 199 Misc. 737). The holding of a hearing by the comptroller on plaintiff’s claim against the City of New York did not constitute a waiver of the rights of the Board of Education (Matter of Fabricant v. City of New York, 273 App. Div. 975, affd. 298 N. Y. 818).
The order should be reversed, with $10 costs, and motion denied.
Hecht, Aubelio and Tilzeb, JJ., concur.
Order reversed, etc.